Citation Nr: 0906055	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-28 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from May 15, 2004?

4.  What evaluation is warranted for a left knee strain from 
May 15, 2004?

5.  What evaluation is warranted for a hallux valgus 
deformity of the right foot from May 15, 2004?

6.  What evaluation is warranted for a hallux valgus 
deformity of the left foot from May 15, 2004?



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from May 1994 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston Salem, North 
Carolina, and Phoenix, Arizona.  In a June 2004 
determination, the Winston-Salem RO, in pertinent part, 
granted service connection for a left knee strain, evaluated 
as 10 percent disabling, and left and right hallux valgus 
deformity, each evaluated as noncompensable; and denied 
entitlement to service connection for left and right shoulder 
disorders.  

A June 2005 rating decision by the Phoenix RO granted service 
connection and a 30 percent disability evaluation for PTSD.  

For each service connected disorder at issue, the disability 
ratings were effectuated from May 15, 2004, the day after the 
Veteran's discharge from active military service.

In November 2006, jurisdiction of the Veteran's appeal was 
transferred to the VA RO in St. Petersburg, Florida.   

The aforementioned June 2004 rating action also denied 
entitlement to service connection for right ankle and knee 
disorders.  In a November 2007 rating decision, the St. 
Petersburg RO granted service connection for patellofemoral 
syndrome of the right knee, and residuals of a right ankle 
sprain.  This action represents a full grant of the benefits 
sought to these matters.  As such, the Board will confine its 
consideration to the issues as set forth on the decision 
title page.

As the Veteran perfected an appeal to the initial ratings 
assigned following the grant of service connection, the Board 
has characterized these issues in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.

The issues of entitlement to service connection for left and 
right shoulder disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's post-traumatic stress disorder is not 
manifested by occupational and social impairment with reduced 
reliability and productivity.

2.  The Veteran's left knee strain is not manifested by 
evidence of flexion limited to 30 degrees; or extension 
limited to 15 degrees, even taking into account his 
subjective complaints of pain and weakness.

3.  The Veteran's hallux valgus deformity of the right foot 
has not required surgery and resection of the metatarsal head 
and is not a severe case equivalent to amputation of the 
great toe.

4.  The Veteran's hallux valgus deformity of the left foot 
has not required surgery and resection of the metatarsal head 
and is not a severe case equivalent to amputation of the 
great toe.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2008).

2.  The schedular criteria for an initial rating in excess of 
10 percent for a left knee strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Codes 5260, 5261 (2008).

3.  The schedular criteria for an initial compensable rating 
for hallux valgus deformity of the right foot are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5280 (2008).

4.  The schedular criteria for an initial compensable rating 
for hallux valgus deformity of the left foot are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5280.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned for PTSD, a left knee strain, and 
bilateral hallux valgus deformity, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.  The decision of the 
United States Court of Appeals for Veterans Claims in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke only 
to cases of entitlement to an increased rating.  Because 
there is a distinction between initial rating claims and 
increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did, in 
fact, participate, including during his February 2006 
personal hearing at the RO.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal. 

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports, dated from 2004 to 2007, 
personal hearing testimony, and lay statements.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect the claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD, left knee strain, and 
bilateral hallux valgus deformities warrant higher disability 
ratings.  Disability evaluations are determined by the 
application of a schedule of ratings which is based, as far 
as can practically be determined, on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). Nevertheless, as noted in the 
Introduction above, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation during the relevant rating period.  
Fenderson.  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience. To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).




A.	Above 30 Percent for PTSD

In June 2005, the RO granted service connection for PTSD 
based on the Veteran's combat service in Iraq, and the 
diagnosis of post traumatic stress disorder.  A 30 percent 
disability rating was assigned.  

Diagnostic Code  9411 provides that a 30 percent rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130.

A 50 percent rating under Diagnostic Code  9411 is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A global assessment of 
functioning score of 51 to 60 indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
global assessment of functioning score of 61 to 70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) or 
some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on global assessment of 
functioning scores.  See 38 C.F.R. § 4.130.  Rather, global 
assessment of functioning scores are but one factor to be 
considered in conjunction with all the other evidence of 
record.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (factors listed in the rating formula are examples 
of conditions that warrant a particular rating and are used 
to help differentiate between the different evaluation 
levels.).

The Veteran contends that he is entitled to a higher rating 
for his service-connected PTSD.  He testified that he 
experienced sleep difficulty and memory and concentration 
problems.  He denied taking prescribed medication or 
currently undergoing outpatient psychotherapy or counseling.  
He testified that he worked full- time as a business planner 
in the avionics industry.  His wife testified to his having 
violent sleep behavior.  

Upon review of the evidence of record, the Board concludes 
that the objective medical evidence preponderates against a 
rating in excess of the currently assigned 30 percent rating.

A February 2005 psychological evaluation report prepared by 
Jonathan D. Cargill, Ph.D., reflects the Veteran's history of 
serving with the United States Marine Corps in Iraq when he 
was a rifle company commander and battalion operations 
officer.  He reported witnessing civilian deaths and 
woundings.  He reported having a young son with his wife of 
four years, but feeling distant from his emotions.  He 
reported working as a small business owner, and that he tried 
to stay busy working.  He reported increased irritability but 
denied feeling anxious and angry.  He claimed that his memory 
was better in-service.  He denied suicidal ideation or 
intent.  The Veteran said that he and his wife disagreed more 
since he left service.  He reported being frequently 
disoriented when driving and forgetting where he was going 
which caused him to drive past his destination.  He described 
having short and superficial contacts with others, spending 
most of his time alone, rarely seeing friends, and being 
unmotivated.  He stated that he had night sweats at least 
once a week, sleep difficulties, and combat-related 
nightmare-type flashbacks.

Results of psychological tests performed revealed mild 
depression and anxiety, optimistic feelings regarding the 
Veteran's present and future situations, and that he 
currently felt more isolated and distant from people, and 
guilty.  Results of a Post-Traumatic Diagnostic Scale were 
considered indicative of severe impairment.  The Veteran had 
intrusive memories, combat-related dreams, and loss of 
interest in usual activities, emotional numbing and an 
inability to respond emotionally to things as he previously 
did, with increased sleep difficulty, irritability, and 
concentration trouble.  He was watchful and on guard, even 
with no reason.  It was noted that he may be defensive and 
have a tendency to repress or deny any problems or 
unfavorable traits in himself.  He saw himself as capable of 
dealing with problems of daily life and denied depression.  
He would have a tendency to avoid thinking about or 
confronting unpleasant issues and his interpersonal 
relationships may be superficial although he presented as 
being extroverted, gregarious, and outgoing.  He may describe 
himself as well adjusted and without stress but may have 
limited resources for coping with problems and stresses.

Dr. Cargill said that testing and interview revealed that the 
Veteran suffered from moderate post traumatic stress disorder 
due to his tendency to deny that he experienced any stress, 
depression, or other type of pathology, except that he felt 
guilty due to some combat-related events.  It was also noted 
that the appellant was young, a former Marine captain, and 
was maintaining a façade of being able to deal with the 
exigencies of daily life, while testing and interview 
suggested that he suffered from sleep disturbance and the 
vicissitudes of PTSD.  Moderate PTSD was diagnosed and a GAF 
score of 65 was assigned.

When seen in the VA outpatient mental health clinic in May 
2005, the Veteran reported recently accepting a new job in 
Arizona.  He reported experiencing social withdrawal, some 
down periods, and sadness and guilt due to the death of 
fellow Marines.  His energy level was essentially normal and 
he worked 80 hours a week.  He denied suicidal or homicidal 
ideations.  Objectively, he was neatly groomed and dressed, 
logical, oriented, cooperative, with a concerned mood and 
affect that was within normal limits, and normal speech with 
no psychotic process.

During a February 2007 VA psychiatric examination, the 
Veteran reported that his symtoms were unchanged since his 
last examination, with intermittent nightmares but minimal 
avoidance or hypervigilance.  His most prominent symptom was 
guilt.  It was noted that he received no treatment.  His 
capacity for adjustment was considered good with treatment.  
He worked as a manager at an aerospace firm and planned to 
move to Washington, D.C., if he got the job offer he wanted.  
His social functioning since last examined was not impaired.   
There was no impairment of thought process or communication.  

Objectively, the Veteran was appropriately groomed with good 
eye contact and no psychomotor retardation or agitation.  His 
speech was normal and his mood was euthymic with a full and 
congruent affect.  His thoughts were linear and goal directed 
without flight of ideas or looseness of associations.  He 
denied suicidal or homicidal ideation, intent or plan.  He 
denied auditory or visual hallucinations.  Insight and 
judgment were fair.  A GAF score of 70 was assigned.  The VA 
examiner said that the Veteran had symtoms of hyper arousal 
and guilt, with minimal avoidance and re-experiencing.  His 
symtoms were essentially unchanged since last examined.  It 
was noted that the Veteran led a productive life and was 
successful at work.  There was no social or occupational 
impairment due to his PTSD symtoms.

After reviewing the objective medical evidence of record and 
the relevant rating criteria, the Board is of the opinion 
that a rating in excess of 30 percent is not warranted for 
the Veteran's service-connected PTSD.  The Board concludes 
that the Veteran's disability picture attributable to the 
service-connected PTSD most nearly approximates the 
manifestations for the currently assigned 30 percent 
evaluation.

The probative medical record contains VA outpatient treatment 
records from 2004 to 2007, and the 2005 private and 2007 VA 
examination reports.  Collectively, this evidence 
demonstrates that the Veteran experiences sleep difficulty, 
irritability, guilt, and hyper arousal.  Still, he works full 
time and is married.  While sleep is problematical due to 
combat-related nightmares, psychological test results in 2005 
were considered indicative of not more than mild depression 
and anxiety.

For the most part, the Veteran is generally functioning 
independently, appropriately, and effectively.  He exhibits 
some hyper arousal and guilt.  However, his speech is 
consistently described as normal and not circumstantial, 
circumlocutory, stereotyped, illogical, obscure, or 
irrelevant.  His memory is not limited to retention of only 
highly learned tasks, much less marked by memory loss for 
close relatives, or his own occupation or name, despite his 
claims of memory problems during his February 2005 
psychological evaluation and at his February 2006 hearing.  
In general, his judgment and insight are noted to be fair.  
He does not have problems involving routine behavior, self-
care, or conversation.  He does not neglect his personal 
appearance or hygiene.  The records document that the Veteran 
is oriented, and he has no obsessional rituals.

Global assessment of functioning scores ranging from 65 to 
70, indicative of moderate to slight impairment, were 
assigned by Dr. Cargill in February 2005, and the VA 
psychiatrist in February 2007.  Dr. Cargill described the 
Veteran as having moderate disability but also noted the 
Veteran's tendency to deny experiencing stress, depression or 
any other type of pathology except guilt.  Still, the Board 
observes that the Veteran has continued to work full time as 
a manager in the aerospace industry and that the 2007 VA 
examiner said the Veteran led a productive life and was 
successful at work.  Global assessment of functioning scores, 
however, are not controlling, but must be accounted for as 
they represent the assessment of trained medical observers.  
Nevertheless, the assigned global assessment of functioning 
scores would not support a conclusion that a higher 
evaluation is warranted, given that the Dr. Cargill and the 
VA examiner reported the Veteran's normal speech, and that he 
was oriented, logical, cooperative, without any reported 
compulsive behaviors or memory loss, and had only mild to 
moderate impairment.

In sum, the Veteran's symptoms do not more closely 
approximate the criteria required for an initial 50 percent 
rating.  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

While the preponderance of the evidence is against the claim, 
the veteran should note that he may always file a new claim 
should his disorder increase in severity in the future.  His 
disability would then be evaluated based on the evidence 
presented at that time.

B. Knee and Foot Disabilities

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
38 C.F.R. § 4.40 does not require a separate rating for pain 
but rather provides guidance for determining ratings under 
other diagnostic codes assessing musculoskeletal function.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

During the February 2006 hearing, the Veteran's 
representative indicated that the Veteran's limped due to the 
left knee and bilateral hallux valgus disabilities.

1.	Above 10 Percent for Left Knee Strain

Service treatment records show that the Veteran sustained a 
left knee twisting injury in October 1994.  Post service, VA 
medical records indicate that his knee was treated with 
physical therapy to strengthen his quadriceps.  The June 2004 
rating decision granted service connection for a left knee 
strain that was awarded a 10 percent disability rating under 
Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Given the disability evaluation assigned the Veteran's knee 
disability, potentially applicable Diagnostic Codes provide 
ratings as follows.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5260, if flexion of the knee is limited to 45 degrees, a 10 
percent rating is assigned.  If flexion of the knee is 
limited to 30 degrees, a 20 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees, a 10 percent rating is 
assigned.  If extension of the knee is limited to 15 degrees, 
a 20 percent rating is in order.  

In a precedent opinion by the VA General Counsel, it was held 
that separate ratings may be assigned in cases where a 
service-connected knee disability includes both a compensable 
limitation of flexion under Diagnostic Code 5260 and a 
compensable limitation of extension under Diagnostic Code 
5261, provided that the degree of disability is compensable 
under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 
59990 (2004).  The basis for the opinion is that the knee has 
separate planes of movement, each of which is potentially 
compensable.  Id.

In a separate precedent opinion, the VA General Counsel held 
that separate ratings may also be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  In this regard, 
under Diagnostic Code 5257, impairment of the knee, 
manifested by recurrent subluxation or lateral instability, 
will be rated 10 percent disabling when slight, 20 percent 
disabling when moderate, and 30 percent when severe.  38 
C.F.R. § 4.71a.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2008).

Upon review of the probative medical evidence of record, the 
Board is of the opinion that a rating in excess of the 
currently assigned 10 percent is not warranted for the 
Veteran's service-connected left knee strain.

Here, the probative medical evidence of record reflects that 
during his February 2004 pre-discharge VA examination, the 
Veteran reported knee weakness for the past year but denied 
receiving any medical treatment.  Objectively, his knee 
appeared normal, with range of motion from 0 to 140 degrees 
that was not limited by pain, weakness, fatigue, or 
incoordination.  Drawer sign and the McMurray test were 
normal, and there was no joint effusion or locking.  Some 
crepitus in the form of popping was noted and that the 
Veteran experienced some knee weakness with exertion and pain 
after strenuous exertion such as kneeling, squatting, or 
running.  Results of x-rays taken at the time were normal, 
and the clinical assessment was strain with residual 
crepitus.

X-rays of the Veteran's knees taken by VA in October 2004 
showed no bony abnormalities although there was narrowing of 
the medial compartment of the knee joint, more on the right, 
and there was no joint effusion.  According to an outpatient 
record dated at that time, he was advised by a VA health 
provider that his knee x-rays were consistent with arthritic 
changes. 

When examined by VA in February 2007, the Veteran reported 
left knee pain usually induced by physical activity such as 
extended walking or walking up an inclined surface.  But, he 
denied any swelling, buckling, or locking, had not had any 
surgery or knee aspirations, and received no current medical 
treatment.  He did not use an assistive device and denied 
having flare ups or incapacitations.  Objectively, McMurray's 
sign was negative.  Patellar grind test was mildly positive.  
There was no crepitus, deformity, erythema, effusion, 
instability, or tenderness.  Range of motion of the left knee 
was flexion from 0 to 130 degrees without pain, and extension 
was to 0 degrees.  There was no additional loss of range of 
motion due to pain, weakness, fatigue, incoordination, or 
lack of endurance, following repetitive use.

In light of the ranges of motion, noted above, the Veteran 
has not met the criteria for an increased rating for his 
service-connected left knee strain under Diagnostic Code 5260 
or 5261.  Still, in light of his pain, weakness, and 
discomfort he was awarded a 10 percent rating, apparently in 
accordance with DeLuca.  Further consideration of these 
complaints alone in order to assign a higher rating is not 
warranted in the absence of a greater loss of motion.

While in February 2004, the Veteran reported that his knee 
gave out under the strain, in February 2007, the VA examiner 
said that the veteran denied buckling or locking.  
Importantly, there was no clinical finding of instability.  
Thus, even noting the October 2004 x-rays interpreted to show 
arthritic changes, neither a higher rating nor a separate 10 
percent rating for instability, is not warranted.  See 
VAOPGCPREC 23-97.

The preponderance of the objective medical evidence is 
against the Veteran's claim for a rating in excess of 10 
percent for his service-connected left knee strain.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

2.	Compensable Evaluations for Hallux Valgus Deformity of 
the Left and Right Feet

The June 2004 rating decision granted service connection and 
noncompensable disability evaluations for hallux valgus 
deformity of the right and left feet under Diagnostic Code 
5280.

Under Diagnostic Code  5280, for unilateral hallux valgus, a 
10 percent rating is warranted if there has been an operation 
and resection of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code  5280.  A 10 percent rating is also warranted 
for a severe case, if equivalent to amputation of great toe.  
Id.  As detailed below, VA and other medical records do not 
indicate that the Veteran underwent surgical resection of 
either the right or left metatarsal head, nor is there 
objective evidence of severe disability equivalent to 
amputation of his right or left great toe.  Therefore, 
compensable evaluations under Diagnostic Code 5280 are not 
warranted.

Results of x-rays taken during the Veteran's February 2004 VA 
pre-discharge examination showed mild hallux valgus deformity 
of both feet.  The examiner noted the Veteran's complaints of 
experiencing discomfort and coldness in his great toes in 
cold weather.  He denied any major surgical procedures.  The 
Veteran's gait and posture were normal and there were no 
clinical abnormalities of either foot.

In February 2006, the Veteran testified to having bilateral 
foot pain with repetitive motion.  He did not wear VA-
prescribed orthotics to insert in his shoes because they were 
too painful. 

The February 2007 VA examiner reported the Veteran's 
complaints of bilateral foot discomfort at the end of the day 
on the first metatarsal area and in both heels, secondary to 
plantar fasciitis.  The appellant did not use corrective 
devices and received no current treatment.  Objectively, 
there was no evidence of scars, abnormal weight bearing, 
functional limitation on walking or standing, edema, 
weakness, deformity, or instability.  Range of motion of the 
toes was within normal limits.  There was minimal hallux 
valgus deformity.  The Veteran had a prominence of the 
metatarsaophalangeal (MTP) joint with no lateral deviation of 
the toes noted.  There was mild tenderness to palpation over 
the first MTP joint on the right, with no pes planus.

Here, the probative and objective medical evidence of record 
is devoid of any reference to operation and resection of the 
metatarsal head of the left or right foot, such as to warrant 
a 10 percent rating under Diagnostic Code  5280.  Although 
the Veteran has reported foot pain, the clinical findings of 
the 2004 and 2007 VA examinations, to include normal range of 
toe motion, normal gait and posture.  There was mild 
tenderness over the first MTP joint on the right, but not 
such that his left or right hallux valgus can be considered a 
severe case, equivalent to amputation of the great toe. 

The preponderance of the objective medical evidence of record 
is against the claim for compensable evaluations for hallux 
valgus deformity of the left and right feet.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

C. All Four Disabilities

The Board considered whether the case should be referred to 
the Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required frequent hospitalization for 
either PTSD, a left knee disorder, or bilateral hallux valgus 
and the manifestations of such are consistent with the 
assigned schedular evaluations.  In sum, there is no 
indication that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
evaluations assigned for the disabilities.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in view of the holding in Fenderson, the Board has 
considered whether the Veteran is entitled to a "staged" 
rating for any of the disorders at issue, however, at no time 
since the Veteran filed his original claim for service 
connection have any of the disabilities on appeal been more 
disabling than as currently rated under the present decision 
of the Board.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder is denied.

Entitlement to an initial rating in excess of 10 percent for 
a left knee strain is denied.

Entitlement to initial compensable ratings for hallux valgus 
deformity of the right and left feet is denied.


REMAND

The Veteran seeks service connection for right and left 
shoulder disorders.  During his February 2004 pre-discharge 
examination, he was noted to have bilateral shoulder pain, 
and complained of weakness and fatigue after exertion.  
Results of x-rays taken at the time were normal, and the 
examiner (a medical specialist in obstetrics and gynecology) 
found no pathology evident on exam to render a diagnosis.  

During his February 2006 hearing, the veteran suggested that 
his disorders were due to his military occupational specialty 
as an Infantryman Officer with repetitious use of his 
shoulders during battle.  He indicated that he experienced 
shoulder pain in service for which he never sought physician 
treatment. 

When examined by a VA physician's assistant in February 2007, 
the examiner was unable to attribute the Veteran's 
intermittent should pain to events in service without 
resorting to speculation, noting that there were no military 
medical records of the Veteran having shoulder problems.

Significantly, however, a March 2008 private medical report, 
prepared by Randall C. Morgan, M.D., includes diagnoses of 
contracture of the shoulder, and adhesive capsulitis of the 
left and right shoulders.

Here the Board is of the opinion that a new VA examination is 
warranted to determine the etiology of any bilateral shoulder 
disorder found to be present.

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran's should be scheduled for 
an orthopedic examination performed by a 
VA orthopedist to determine the etiology 
of any bilateral shoulder disorder, 
including contracture of the shoulder, 
and adhesive capsulitis.  Based on a 
through review of the claims files and 
any examination findings, the orthopedist 
is to address, for each diagnosed 
shoulder disorder, whether it is at least 
as likely as not, that is, is there a 
50/50 chance, that any currently 
diagnosed shoulder disorder is related to 
the Veteran's period of active duty, to 
include the findings noted in the 
February 2004 pre-discharge examination 
report.  A complete rationale must be 
provided for all opinions expressed.  

The  term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

2.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  Thereafter, the RO should adjudicate 
the claim of entitlement to service 
connection for left and right shoulder 
disorders.  If any benefit sought is not 
granted, the Veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


